UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6828



TOMMY R. ROBINSON,

                                            Plaintiff - Appellant,

          versus

PRISON HEALTH SERVICES, INCORPORATED; LYNETTE
MUNDEY; MARY PEPPER; DOCTOR BONNER; P. A.
HILL; KATHY COLEMAN; HOSPITAL UNIT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-95-3449-AW)

Submitted:   June 28, 1996                 Decided:   July 10, 1996

Before ERVIN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Tommy R. Robinson, Appellant Pro Se. Joseph Barry Chazen, Gina
Marie Smith, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM,
Riverdale, Maryland; Roy Leonard Mason, Deborah Maude Peyton,
MASON, KETTERMAN & MORGAN, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals an order dismissing one portion of his 42

U.S.C. § 1983 (1988) claim and holding in abeyance the remaining

portions of his claim. We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and
certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2